Citation Nr: 9928222	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a 
tonsillectomy. 

2. Entitlement to a disability evaluation in excess of 10 
percent for acromioclavicular degenerative arthritis of 
the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1981 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These matters were previously before the Board in 
September 1998 and remanded to the RO for additional 
development.  On remand, the RO corresponded to the veteran's 
representative in an undated statement regarding the 
withdrawal of the appeal for a compensable rating for 
residuals of a tonsillectomy.  The representative responded 
to the RO that the veteran had not returned any of their 
calls.  In June 1999, the RO forwarded a letter to the 
veteran informing him that if he is withdrawing his appeal 
for benefits for a tonsillectomy, he must submit a written 
statement doing so.  The Board acknowledges that the 
veteran's representatives put forth arguments on the issue in 
August 1999.  The record is silent as to written 
correspondence from the veteran as regarding the withdrawal.  
Therefore, the Board will adjudicate the claim based on the 
record.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran underwent a tonsillectomy in October 1989, 
while on active duty.  

2. The post service medical records are silent as regards 
disability attributed to the tonsillectomy. 

3. The right shoulder with degenerative arthritis is 
characterized by some limitation of motion on rotation, 
5/5 power without pain, no evidence of instability, no 
local tenderness at the acromioclavicular (AC) joint with 
mild impingement-like signs and symptoms.  The x-ray 
findings reflect some mild degenerative changes of the 
right AC joint.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
a tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.31, 
4.118, Diagnostic Code (DC) 7805 (1998).  

2. The criteria for a disability evaluation in excess of 10 
percent for right shoulder, acromioclavicular degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003 and 
5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, by an August 1997 rating decision, the RO 
granted service connection for 1) residuals of a 
tonsillectomy and assigned a non-compensable rating, and 2) a 
right shoulder, acromioclavicular degenerative arthritis and 
assigned a 10 percent disability rating, effective January 
22, 1997, the date of the claim.  The veteran filed a timely 
notice of disagreement and substantive appeal to the rating.  
The Board notes that this case involves an appeal as to the 
initial rating of the veteran's residuals of a tonsillectomy 
and a right shoulder disability, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Accordingly, 
the Board should consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.  

The Board finds that the veteran's claims for a higher 
evaluation for residuals of a tonsillectomy and 
acromioclavicular degenerative arthritis of the right 
shoulder are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  No further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific disabilities, according to the VA Schedule of Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  38 C.F.R. Part 4.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.


Tonsillectomy

The veteran's residuals of a tonsillectomy are rated under 
Diagnostic Code 7805.  38 C.F.R. § 4.118.  Pertinent 
schedular criteria provide that scars under Diagnostic Code 
7805 are rated based on the impairment of function of the 
part affected.  As noted above, the veteran's residuals were 
evaluated as non-compensable.  A non-compensable evaluation 
is assigned for scars which are not considered disabling 
because of limited motion or tenderness.  38 C.F.R. § 4.31.  
In this case, the disability was not claimed by the veteran, 
but was noted by the RO in the service medical records and 
adjudicated.  Briefly, the RO sought to clarify whether the 
veteran desired to withdraw this claim for a higher rating.  
The veteran did not respond to the RO's June 1998 
correspondence or contacts from his service representative as 
regards the claim.  Without response from the veteran as 
regards this claim, the Board proceeds to adjudication based 
on the evidence of record.  In that regard, the Board notes 
that the RO canceled a miscellaneous digestive examination in 
February 1999 with a notation that the veteran withdrew the 
claim.  

Service medical records reflect that the veteran had a 
history of recurrent tonsillitis and that he underwent a 
tonsillectomy in October 1989 while on active duty.  The 
separation examination dated in September 1990 reflects that 
the mouth and throat were evaluated as normal.  The physical 
examination bears an illegible notation regarding identifying 
body marks, scars, and tattoos.  The service medical records 
are silent as regards any disability related to the 
tonsillectomy.  

An air contrast upper gastrointestinal performed in September 
1994 by the Rockwood Clinic reflects that there was no 
interference with the swallowing act.  A March 1997 private 
medical record from Dr. Sheerin reflects a past medical 
history of tonsillectomy and that the head, the eyes, the 
ears, the nose, and the throat were unremarkable on 
examination.  The October 1998 VA joints examination is 
silent as to complaints by the veteran regarding any 
disability related to the tonsillectomy.  Essentially, the 
post service medical records are silent as regards any 
disability attributed to the tonsillectomy in the service or 
any residual scarring thereof.  

Based on a review of the evidence, there is no indication 
that residuals of the tonsillectomy have produced limited 
motion or tenderness.  As the preponderance of the evidence 
is against a compensable rating for residuals of a 
tonsillectomy, the benefit of the doubt provision is not for 
application.  38 C.F.R. § 4.3.  Therefore, the Board finds 
that the residuals of a tonsillectomy are appropriately rated 
as non-compensable.  



Right shoulder

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to such 
considerations as less movement than normal due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, or 
contracted scars; excess fatigability; incoordination, 
impaired ability to execute skilled movements smoothly; and 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  For the purpose of 
rating a disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints.  38 
C.F.R. § 4.45.  

Where the particular disability for which the veteran is 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (1998); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

The right shoulder, acromioclavicular degenerative arthritis 
is rated under Diagnostic Codes 5003-5203.  38 C.F.R. § 
4.71a.  Diagnostic Code 5003 provides that degenerative 
(hypertrophic or osteoarthritis) arthritis will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  When, 
however, the limitation of motion of the specific joint 
involved is non-compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is warranted.  A 10 percent evaluation 
is warranted for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups in the absence 
of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Diagnostic Code 5203 provides that a 20 percent evaluation is 
warranted for dislocation or nonunion of the clavicle or the 
scapula for the dominant - major extremity.  A 10 percent 
disability evaluation is warranted for nonunion of the 
clavicle or scapula without loose movement or malunion 
thereof.  Otherwise, rate the shoulder joint on the 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a.  

Service medical records reflect that the veteran is right 
hand dominant.  He underwent evaluations for right shoulder 
pain in-service.  The veteran was medicated with Feldene.  An 
AC spur with degenerative changes was noted in August 1989.  
The x-ray report noted that these findings could be post-
traumatic and could be causing a mild impingement syndrome.  

Private medical records in evidence are not germane to this 
issue.  

The April 1997 VA joints examination reflects by history 
multiple injuries to the shoulder playing ball.  Bone spurs 
were found on an x-ray taken in September 1989 when the 
veteran complained of difficulties with range of motion.  He 
complained of difficulty with upward reaching and rotation of 
the shoulder with a popping noise.  The range of motion 
measurements for the right shoulder were vertical and upward 
shoulder abduction to 160 degrees.  Forward flexion or 
forward elevation and backward elevation were normal (from 0 
to 180 degrees, and from 0 to 60 degrees, respectively).  
Horizontal motion was 0 to 130 degrees.  Horizontal extension 
was 0 to 130 degrees (in normal motion) with no pain.  He had 
normal neutral abduction.  The upward motion of the arm going 
into adduction was 45 degrees of the horizontal flexion so he 
had 90 degrees of abduction at 45 degrees of horizontal 
flexion.  He had no pain with any of these motions.  The only 
pain he had was in the upward motion of the shoulder girdle.  
The rest of the rotation and movement of the shoulders were 
normal.  He had good glenohumeral motion and good upward 
motion of the shoulder girdle in elevation.  His main problem 
was shoulder restriction of some of the upward motion that 
was limiting him at work as regards physical therapy with his 
patients.  The pertinent diagnoses included shoulder bone 
spurs; x-ray shows mild hypertrophic bone formation of the 
distal clavicle indicative of mild degenerative changes; 
possible mild impingement syndrome; and mild 
acromioclavicular degenerative arthritis. 

The October 1998 VA joints examination reflects right-handed 
veteran with right shoulder pain.  The veteran reported that 
it gets sore depending on what he did.  Baseball was out of 
the picture.  He reported that he did a lot of lifting at 
work.  He is employed at Spokane Home Health Care.  He 
customizes wheelchairs.  He had no problems with activities 
of daily living and specific activities of daily living such 
as washing his hair, hair combing, brushing his teeth, 
feeding himself, reaching for household objects overhead.  He 
reported that he had no difficulties with any of these 
activities.  He complained of numbness of the hands but it 
did not appear to be related to the shoulder.  He reported 
that prior to discharge from service he had x-rays while 
holding weights which revealed spurs.  He reported receiving 
fair relief with non-steroidal anti-inflammatory medications 
in the past.  He denied any shoulder surgery.  Activities 
that exacerbate the right shoulder pain included throwing, 
repetitive overhead lifting, or any kind of repetitive 
lifting.  He reported that decreasing activities for a few 
minutes, taking a warm bath, and Tylenol made the right 
shoulder feel better.  He cannot lean on the right arm at all 
because of the immediate onset of right shoulder pain.  The 
veteran reported that it had been years since he saw someone 
for his shoulder.  He did report that if he was out shoveling 
for awhile, he might have some difficulty overhead for some 
time.  

The physical examination reflects no asymmetry about his 
upper torso and shoulder girdle area.  The patient has no 
surgical scars related to this right shoulder.  The patient 
had no evidence of swelling or effusion.  There were no areas 
of tenderness to palpation along the entire length of the 
clavicle from the sternoclavicular joint over to the 
acromioclavicular joint.  The patient also had no areas of 
tenderness to palpation about the acromion nor along the 
deltoid down to its insertion.  He was able to abduct both 
shoulders to 180 degrees.  Flexion was 180 degrees.  External 
rotation was 37 degrees with his elbows at 90 degrees and at 
his sides without pain.  Upon internal rotation, the veteran 
was able to reach the 7th thoracic vertebrae (T7) with his 
right thumb, and the 9th thoracic vertebrae (T9) with his 
left thumb.  He was able to generate 5/5 power for flexion, 
extension, abduction, adduction, and internal and external 
rotation with his right shoulder relative to his left.  All 
activities were without pain.  There was no apprehension, 
grind, no palpable grinding during range of motion either at 
the glenohumeral joint area or at the AC joint on the right.  
The veteran had no evidence of subluxation or laxity 
anteriorly or posteriorly.  During range of motion, the 
veteran did complain from time to time that his shoulder felt 
tight and that he would occasionally need to place it through 
range of motion in order to loosen it before performing an 
activity.  The veteran also had 5/5 power with elbow flexion 
and extension and 5/5 grip.  The veteran had radiographs 
available from May 1997.  These demonstrated mild 
degenerative changes at the AC joint bilaterally.  
Glenohumeral interspaces were maintained.  The conclusion was 
mild acromioclavicular degenerative arthritis.  The final 
assessment following x-rays reflects mild AC degenerative 
joint disease with mild impingement-like signs and symptoms.  
It is probable that these impingement-like findings are 
secondary to the right AC degenerative changes for which he 
is service connected.  

In considering a higher evaluation due to the right shoulder 
acromioclavicular degenerative arthritis, the evidence of 
record reveals that the veteran complains of pain on use and 
lifting overhead.  The record further discloses that the 
results of the April 1997 VA examination indicated some 
limitation of right shoulder abduction, with evidence of pain 
on upward motion.  See 38 C.F.R. § 4.71, Plate I (1998).  
Moreover, on examination in October 1998, there was normal 
abduction and flexion of the right shoulder, as well as some 
limitation of internal and external rotation, without any 
evidence of pain.  Id.  The diagnosis was mild 
acromioclavicular degenerative arthritis with mild 
impingement-like signs and symptoms.  In the presence of non-
compensable limitation of motion and x-ray findings of 
degenerative arthritis in a major joint without other 
objective findings of disability, a rating of 10 percent is 
for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5201, 5203; see generally DeLuca v. Brown, 8 Vet. App. 
202 (1995) (the disability rating accounts for functional 
loss due to pain and limitation on motion); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

As there is some limitation of motion and the x-rays are not 
reflective of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent disability evaluation is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As 
the shoulder disability does not present with limitation of 
motion of the arm at shoulder level (DC 5201) or recurrent 
dislocation at the scapulohumeral joint only at the shoulder 
level, or moderate deformity thereof (DC 5202), a disability 
rating in excess of 10 percent is not warranted.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998), in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  In 
reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  The veteran himself reported that "it is not that 
bad".  The Board acknowledges the veteran's contention in 
April 1997 that the right shoulder restriction - upward 
motion limited him at work.  This was not mentioned at the 
October 1998 VA examination.  As a matter of fact, the 
veteran reported that he had no difficulty in reaching for 
household objects overhead, shampooing his hair, or combing 
his hair.  It is important to note that the veteran has not 
asserted or presented any exceptional or unusual factors as 
to preclude the use of the regular rating criteria.  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  In sum, the Schedule for Rating Disabilities 
is shown to provide a fair and adequate basis for rendering a 
decision in this case.  In the absence of an exceptional or 
unusual disability picture marked by frequent 
hospitalizations for the disability, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  Further, the veteran's 
disability picture does not warrant the application of staged 
ratings.  Fenderson, supra.  As all pertinent provisions of 
38 C.F.R. Parts 3 and 4 have been considered as required by 
Schafrath, supra, the Board concludes that the right shoulder 
disability is appropriately rated.  



ORDER

A compensable evaluation for residuals of a tonsillectomy is 
denied.

A disability evaluation in excess of 10 percent for 
acromioclavicular degenerative arthritis of the right 
shoulder is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

